MOTION TO DISMISS ON GROUNDS OF MOOTNESS
On joint motion of Burnell Melvin Yan-cy, the relator in this case, through his undersigned counsel and the City of New Orleans, respondent, through its undersigned counsel and on suggesting to the Court that Burnell Melvin Yancy made application to this Court for Writs of Certiorari, Mandamus and Prohibition and that this Court directed the Honorable Thomas L. Giraud, Judge of the Traffic Court of New Orleans, and the City of New Orleans to show cause on the twenty-seventh (27th) day of August, 1973 why the relief prayed for in relator’s petition should not be granted but that since the issuance of this Order the City of New Orleans has amended Affidavit E-77730 in such a manner that the affidavit charges relator with a violation of Traffic Ordinance 828 MCS Code of the City of New Orleans of 1956 as amended Section 38-111.1 (Careless Operation of a Vehicle) and that this amendment renders the issues of law raised in relator’s application moot:
Ordered, adjudged and decreed that this application is hereby dismissed.